Citation Nr: 1640171	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  11-27 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected degenerative joint disease (DJD) of the lumbar spine, rated as 20 percent disabling.  

2.  Entitlement to an increased rating for right lower extremity radiculopathy, rated as noncompensable.  

3.  Entitlement to service connection for a right kidney cyst.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1983 to May 2003.  He received an Honorable discharge and was awarded several citations for his distinguished service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In November 2009, the Veteran submitted a claim for service connection for a right knee disorder, to include damaged/missing cartilage in the knee joint.  See VA Forms 21-4138, dated November 2, 2009 and November 12, 2009.  In July 2016, he also submitted a claim for an increased rating for service-connected posttraumatic stress disorder.  See VA Form 21-526EZ, Fully Developed Claim, dated July 25, 2016.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, they are referred to the AOJ for appropriate action.  

The issues of entitlement to an increased rating for degenerative joint disease of the lumbar spine and for right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence of record shows that Veteran's right kidney cyst is attributable to his service-connected epididymitis.



CONCLUSION OF LAW

The criteria for service connection for a right kidney cyst, as secondary to service-connected epididymitis, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement to service connection a secondary basis, there must be (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus or correlation between the service-connected disability and the claimed disability. Depending on the specific condition being claimed, medical evidence is generally, though not always, required to associate the condition being claimed with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Here, the Veteran is service connected for epididymitis.  An October 2009 VA ultrasound showed a simple cyst of the right kidney.  The examiner's assessment was a right renal cyst "likely secondary to bph and epididymitis."  As the competent medical evidence of record attributes the Veteran's right kidney cyst to his service-connected epididymitis, the Board finds that service connection for a right kidney cyst is warranted.


ORDER

Entitlement to service connection for a right kidney cyst, as secondary to service-connected epididymitis, is granted.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  

The Veteran was most recently afforded VA examinations of his lumbar spine and right lower extremity radiculopathy in February 2010 and May 2010, more than 6 years ago.  However, neither examiner opined on whether the Veteran's lumbar pain could significantly limit functional ability during his reported flare-ups or when the back was used repeatedly over a period of time." Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011) (citing DeLuca v. Brown, 8 Vet.App. 202, 206 (1995)).  Such "determinations should, if feasible, be 'portray[ed]' ... in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. (quoting § 4.40).  Neither the February 2010 nor the June 2010 examiners provided this information, or otherwise explained why such detail feasibly could not be determined, rendering these examinations inadequate for rating purposes.  

Further, the Veteran's right lower extremity radiculopathy claim must also be remanded for a VA examination and opinion.  The condition is secondary to the Veteran's lumbar spine DJD, and the severity of that condition may increase the severity of the Veteran's right lower extremity radiculopathy.  Any updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the any outstanding VA treatment records from the Houston VAMC, dated since July 2012, are added to the claims file.

2.  Thereafter, schedule the Veteran for appropriate VA examination(s) to evaluate the current severity of his lumbar spine degenerative joint disease and right lower extremity radiculopathy.  In conjunction with the examination, the claims file must be made available to the examiner(s) for review of the case.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The appropriate DBQ(s) should be filled out for this purpose, if possible.

A complete rationale for all opinions expressed should be set forth in the examination report(s).

3.  Finally, after completing any other necessary development, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals






